Citation Nr: 0517703	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-35 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lakeland Regional Medical Center 
(LRMC) on November 3 and 4, 2003.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 1987 
and from September 1989 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  decision by the VAMC in Tampa, Florida.  In 
March 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran received emergency services in LRMC's 
hospital emergency department.

2.  The veteran's initial evaluation and treatment was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to her life or 
health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment or reimbursement does not include a 
request for expenses related to medical care beyond the 
initial emergency evaluation and treatment.

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and 
received medical services within the 24-month period 
preceding the furnishing of such emergency treatment.

6.  The veteran is shown to be financially liable to the 
provider of emergency treatment for that treatment.

7.  The veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment.

8.  The condition for which the emergency treatment was 
furnished is not shown to have been caused by an accident or 
work-related injury.

9.  The veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is 
not service connected, is not shown to be associated with or 
aggravating a service-connected disability, and is not shown 
to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 
38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at LRMC on November 3 and 4, 2003, 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1001, 17.1002 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002).  Such payment or 
reimbursement may be made if :

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2004).

In the present case, the evidence of record shows that the 
veteran-who had a history of hypertension and diabetes-
experienced severe, non-radiating pain and pressure in her 
chest while at work at LRMC on November 3, 2003.  According 
to witnesses, she was hypertensive, dizzy, disoriented, 
ashen, diaphoretic, short of breath, had difficulty speaking, 
and was in significant discomfort.  A physician at LRMC, Dr. 
Bruce W. Meyers, examined the veteran and advised that her 
condition was emergent.  He therefore insisted that she be 
seen immediately in the LRMC's Emergency Department.  She was 
thus evaluated-where she was noted to be tearful and 
anxious-and was admitted for overnight observation to rule 
out angina and myocardial infarction.  Ultimately, no 
evidence of cardiovascular disease was found, and she was 
discharged to home.  She now seeks payment or reimbursement 
of expenses she incurred at LRMC in connection with this 
episode.

There is no real dispute here that the veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a) and (d)-(i), 
outlined above.  The evidence of record clearly shows that 
the veteran received emergency services in LRMC's hospital 
emergency department, and her claim for payment or 
reimbursement does not include a request for expenses related 
to medical care beyond the initial emergency evaluation and 
treatment.  An "Eligibility Screening Review" of record, 
completed by the VAMC, indicates that the veteran was 
enrolled in the VA health care system and received medical 
services within the 24-month period preceding the treatment 
here at issue.  She is shown to be financially liable for the 
cost of the treatment in question; she has testified that she 
does not have any private medical insurance; and there is 
nothing in the record to indicate that she otherwise has 
coverage under a "health-plan contract," as that term is 
defined in 38 C.F.R. § 17.1001(a).  Further, the condition 
for which the emergency treatment was furnished is not shown 
to have been caused by an "accident" or work-related 
"injury," and the record shows that she is not eligible for 
reimbursement under 38 U.S.C. § 1728 because she does not 
have a total disability, permanent in nature, resulting from 
service-connected disability, and because the condition for 
which the emergency treatment was furnished is not service 
connected; is not shown to be associated with or aggravating 
a service-connected disability; and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.  See 
38 C.F.R. § 17.120(a) (2004).

The real question here is whether the veteran's treatment at 
LRMC was emergent, and whether a VA or other Federal 
facility/provider was feasibly available to provide the 
treatment.  The VAMC has determined that the veteran is 
ineligible for payment or reimbursement on these two grounds.  
The Board disagrees.

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

Here, the Board finds that this standard has been met.  As 
noted above, the veteran had a known history of hypertension 
and diabetes prior to the episode in question.  She 
experienced severe pain and pressure in her chest on the day 
of episode, and appeared hypertensive, dizzy, disoriented, 
ashen, diaphoretic, short of breath, had difficulty speaking, 
and was in significant discomfort.  Under the circumstances, 
given her medical history, and the presence of symptoms that 
a layperson might associate with a serious condition (such as 
myocardial infarction), it was eminently reasonable for her 
to believe that she needed immediate medical attention.  
Indeed, she was so advised by a physician.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 17.002(b) have 
been met.  Further, given the apparent emergent nature of the 
veteran's condition, and the fact that the episode actually 
occurred at LRMC-many miles away from the nearest VA 
facility with emergent medical services-the Board is 
satisfied that the requirements of 38 C.F.R. § 17.002(c) have 
been met as well.  The appeal is granted.


ORDER

The appeal is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


